352 S.W.3d 678 (2011)
Richard HOLLORAN, Appellant,
v.
ST. LOUIS INVESTIGATIONS AGENCY, INC., et al., Respondents.
No. ED 96079.
Missouri Court of Appeals, Eastern District, Division Two.
November 15, 2011.
Mitchell D. Johnson, St. Ann, MO, for appellant.
Michael P. Shea, Joseph Kuhl, St. Charles, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Richard Holloran appeals the circuit court's order and judgment setting aside a prior default judgment, which had been entered in his favor and against defendants St. Louis Investigation Agency, Inc., and Kenneth Nowling. We have reviewed the parties' briefs and the record on appeal and find no error of law. An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting *679 forth the reasons for our decision. We affirm. Rule 84.16(b)(5).